t c summary opinion united_states tax_court magdalene h smolen petitioner v commissioner of internal revenue respondent docket no 13018-08s filed date matthew f sarnell for petitioner michelle maniscalco for respondent wells judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure case this case arises from a request for relief pursuant to sec_6015 with respect to petitioner’s joint income_tax_liability for respondent determined that petitioner was not entitled to relief from joint_and_several_liability under sec_6015 petitioner timely filed a petition with the court the issue to be decided is whether petitioner is entitled to equitable relief under sec_6015 for her tax_year background some of the facts and certain exhibits have been stipulated the facts stipulated by the parties are incorporated herein by reference and found accordingly at the time the petition was filed petitioner resided in new york petitioner and her husband robert dreilinger were married in mr dreilinger worked as an emergency room physician until he suffered a permanent disability in mr dreilinger suffers from back problems petitioner is employed as an assistant administrator at a nursing home petitioner continues to live with and file joint tax returns with mr dreilinger petitioner and mr dreilinger maintain separate bank and brokerage accounts petitioner owns their home and pays all of their living_expenses during late mr dreilinger began receiving disability payments in the preparation of their federal_income_tax return return mr dreilinger omitted an income item petitioner and mr dreilinger filed a joint federal_income_tax return for their tax_year return during mr dreilinger received distributions from his retirement accounts that were not reported on their joint income_tax return on date respondent mailed notice cp2000 for petitioner’s tax_year indicating an increase in tax of dollar_figure a payment increase of dollar_figure penalties of dollar_figure and interest of dollar_figure for a total proposed balance due of dollar_figure on date petitioner and mr dreilinger signed notice cp2000 indicating that they agreed with the total proposed balance due on date petitioner signed and submitted to respondent form_8857 request for innocent spouse relief for her tax_year on form questionnaire for requesting spouse petitioner indicated that mr dreilinger denied receiving any unreported income and that she has no access to mr dreilinger’s accounts respondent denied petitioner’s request for sec_6015 relief stating that the claim did not meet the statutory requirements petitioner filed form statement of 2petitioner concedes that these amounts should have been included on her and mr dreilinger’s joint federal_income_tax return but contests her responsibility for the tax associated with the unreported retirement income disagreement claiming that mr dreilinger wrote to respondent that petitioner had no knowledge of the unreported income and that he was taking full responsibility respondent’s appeals officer mary ann halloway ms halloway reviewed petitioner’s form according to ms halloway’s notes mr dreilinger omitted dollar_figure of retirement income from the return ms halloway discovered that mr dreilinger had unreported retirement income for as well on the basis of her review of the record ms halloway determined that petitioner was ineligible for innocent spouse relief pursuant to sec_6015 petitioner timely filed a petition in this court requesting relief pursuant to sec_6015 discussion sec_6013 provides that if a joint_return is filed the tax is computed on the taxpayers’ aggregate income and liability for the resulting tax is joint_and_several see also sec_1_6013-4 income_tax regs however sec_6015 allows an individual who has filed a joint_return to seek relief from joint_and_several_liability a requesting spouse may seek either relief from liability pursuant to sec_6015 if he or she can show that he or she did not know or have reason to know of unreported income or inflated deductions or to have the tax_liability allocated between the requesting spouse and his or her estranged or former spouse pursuant to sec_6015 see 127_tc_7 a requesting spouse may also seek relief pursuant to sec_6015 if he or she is ineligible for relief pursuant to subsection b or c and can show that ‘taking into account all the facts and circumstances it is inequitable to hold him liable for any unpaid tax or deficiency or any portion of either ’ see billings v commissioner supra pincite quoting sec_6015 alteration in original petitioner makes her claim for innocent spouse relief under sec_6015 except as otherwise provided in sec_6015 the requesting spouse bears the burden_of_proof rule a 119_tc_306 affd 101_fedappx_34 6th cir we apply a de novo standard and scope of review to the commissioner’s determinations pursuant to sec_6015 c and f 132_tc_203 alt v commissioner supra pincite relief pursuant to sec_6015 or c is premised on the existence of a deficiency or an understatement_of_tax sec_6015 c 120_tc_62 the parties agree that petitioner is not eligible for relief pursuant to sec_6015 or c and petitioner seeks relief only pursuant to sec_6015 the commissioner has issued revenue procedures listing the factors to be considered in considering relief under sec_6015 revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_447 revproc_2003_61 sec_4 c b pincite sets forth seven threshold conditions that individuals seeking relief under sec_6015 must satisfy respondent concedes that petitioner satisfies each of the seven threshold conditions additionally revproc_2003_61 sec_4 c b pincite sets forth a safe_harbor in which relief will ordinarily be granted under sec_6015 with respect to an underpayment of a properly reported liability to qualify for relief under revproc_2003_61 sec_4 the requesting spouse must no longer be married to be legally_separated from or not have been a member of the same household as the other spouse at any time during the 12-month_period ending on the date of the request for relief have had no knowledge or reason to know when signing the returns that the other spouse would not pay the tax 3the guidelines set forth in revproc_2003_61 2003_2_cb_296 are effective for requests for relief filed as in the instant case on or after date id sec c b pincite 4we note that petitioner signed notice cp2000 agreeing to the increase in tax we need not decide whether the signing of the notice cp2000 recharacterized the joint income_tax_liability in issue from an understatement or deficiency to an underpayment because petitioner is ineligible for relief under the factors set forth in revproc_2003_61 sec dollar_figure and c b pincite while a conclusion that an understatement or a deficiency existed would allow petitioner to claim relief pursuant to sec_6015 the parties have agreed that petitioner is not entitled to relief under sec_6015 liability and suffer economic hardship if relief is not granted petitioner and mr dreilinger are not divorced legally_separated or no longer members of the same household accordingly petitioner is not entitled to relief under the safe_harbor of revproc_2003_61 sec_4 where the requesting spouse fails to qualify under revproc_2003_61 sec_4 the commissioner may still grant equitable relief under sec_6015 revproc_2003_61 sec_4 c b pincite contains a nonexclusive list of factors that the commissioner will take into account in determining whether to grant equitable relief those factors are marital status economic hardship in the case of an underpayment knowledge or reason to know that the nonrequesting spouse would not pay the liability or in the case of a liability that arose from a deficiency knowledge or reason to know of the item giving rise to the deficiency the nonrequesting spouse’s legal_obligation significant benefit and compliance with income_tax laws id sec_4 a we consider those factors and any other relevant facts and circumstances in determining whether the taxpayer is entitled to innocent spouse relief sec_6015 no single factor is determinative and all factors are to be considered and weighed appropriately see haigh v commissioner tcmemo_2009_140 the first factor addresses the requesting spouse’s marital status petitioner remains married to mr dreilinger consequently the marital status factor is negative see olson v commissioner tcmemo_2009_294 the second factor addresses economic hardship if relief from joint_and_several_liability is not granted see revproc_2003_ sec_4 a ii the commissioner is directed to base his determination of whether a requesting spouse will suffer economic hardship on rules similar to those provided in sec_301_6343-1 proced admin regs id that regulation provides the following economic hardship -- i general_rule -- this condition applies if satisfaction will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses the determination of a reasonable amount for basic living_expenses will be made by the director and will vary according to the unique circumstances of the individual taxpayer unique circumstances however do not include the maintenance of an affluent or luxurious standard of living ii information from taxpayer --in determining a reasonable amount for basic living_expenses the director will consider any information provided by the taxpayer including-- a the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing including utilities home-owner insurance home-owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income such as dues for a trade_union or professional organization or child care payments which allow the taxpayer to be gainfully_employed c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer’s expenses e any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director it is the taxpayer’s burden to demonstrate that her expenses qualify as basic living_expenses and that those expenses are reasonable monsour v commissioner tcmemo_2004_190 petitioner made no showing of economic hardship petitioner testified that she pays all of the household expenses but she did not show that she would be unable meet her basic living_expenses if she were not relieved of the joint income_tax_liability petitioner’s argument was that it would be unjust to hold her liable because the liability from which petitioner requests relief is mr dreilinger’s liability this argument is irrelevant to a determination of economic hardship additionally petitioner testified that her husband who receives his own income is willing and able to pay the outstanding liability on the basis of the record we conclude that petitioner will not suffer economic hardship if relief is not granted the economic hardship factor therefore weighs against granting the requested relief see olson v commissioner supra the third factor addresses the requesting spouse’s knowledge or reason to know of the underpayment or item giving rise to the deficiency see revproc_2003_61 sec_4 a iii in the case of an underpayment the inquiry regards whether the requesting spouse did not know or had no reason to know that the nonrequesting spouse would not pay the income_tax_liability id sec_4 a iii a in the case of a deficiency the inquiry regards whether the requesting spouse did not know and had no reason to know of the item giving rise to the deficiency id sec_4 a iii b in either case the commissioner is directed to base his determination on the following the requesting spouse’s level of education any deceit or evasiveness of the nonrequesting spouse the requesting spouse’s degree of involvement in the activity generating the income_tax_liability the requesting spouse’s involvement in business and household financial matters the requesting spouse’s business or financial expertise and any lavish or unusual expenditures compared with past spending levels id sec_4 a iii c petitioner does not appear to have actual knowledge of mr dreilinger’s retirement income the retirement account belonged solely to mr dreilinger and she and mr dreilinger kept separate finances neither party offered evidence regarding 5see supra note we need not decide whether petitioner’s outstanding liability is an underpayment or an understatement because petitioner is ineligible for relief under either analysis lavish or unusual expenditures compared with past spending levels while petitioner may or may not have had actual knowledge of mr dreilinger’s retirement income she had reason to know of the retirement income petitioner holds a master’s degree and is the assistant administrator at a nursing home her education and occupation suggest business experience additionally petitioner pays all of the household bills petitioner testified that mr dreilinger suffers from cognition problems and that she could not trust him to perform simple tasks petitioner offered general testimony regarding mr dreilinger but nothing specific such as mr dreilinger’s disease or disorder and what care he receives and she failed to offer any other evidence to support her contention however assuming mr dreilinger’s cognition problems existed petitioner failed to explain why she did not independently monitor his sizable banking and brokerage accounts mr dreilinger received over dollar_figure in unreported retirement income during as to mr dreilinger’s deceitfulness petitioner had warning signals while mr dreilinger may have had a tendency to hide petitioner’s mail petitioner failed to testify as to the actions she took if any to assure the accurate reporting of their tax information according to ms halloway’s notes five separate forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc were issued disclosing mr dreilinger’s retirement income moreover petitioner learned that mr dreilinger had omitted retirement income from the return around the time the return was filed while petitioner testified that she could not be sure whether she learned of the omitted income before or after signing the return we conclude that she knew or should have known of the income before signing the return because she and mr dreilinger filed the return after receiving an extension of time to file see sec_1_6081-4t a temporary income_tax regs fed reg date allowing an automatic 6-month extension of time to file an individual return according to ms halloway’s notes mr dreilinger also had unreported retirement income from their tax_year finally petitioner testified that mr dreilinger lends money to his parents all the time mr dreilinger’s loans to his parents could also have alerted petitioner to an undisclosed income source on the basis of the record we conclude that petitioner should have known of mr dreilinger’s unreported retirement income mr dreilinger received over dollar_figure in unreported income during however petitioner testified that mr dreilinger 6ms halloway did not testify petitioner did not object to the admission of ms halloway’s report or discredit her report in any way could not account for his own funds and she could not trust him to perform simple tasks petitioner also failed to offer evidence regarding mr dreilinger’s other sources of reported income if any and whether such sources would have been sufficient to support loans to his parents on the basis of the record we conclude that petitioner had reason to known that mr dreilinger would not pay the outstanding tax_liability therefore the knowledge factor weighs against petitioner the fourth factor addresses the nonrequesting spouse’s legal_obligation to pay pursuant to a divorce decree or agreement see revproc_2003_61 sec_4 a iv petitioner and mr dreilinger are still married therefore the legal_obligation factor weighs against granting relief to petitioner ie the obligation remains a joint obligation see olson v commissioner tcmemo_2009_294 the fifth factor addresses whether the nonrequesting spouse significantly benefited from the unpaid tax_liability see revproc_2003_61 sec_4 a v there is no evidence in the record to indicate that petitioner did not receive any significant benefit from mr dreilinger’s unreported retirement income petitioner bears the burden of establishing the evidentiary basis for relief therefore the significant benefit factor weighs against granting relief the sixth factor addresses compliance with income_tax laws and whether the requesting spouse has made a good_faith effort to comply with income_tax laws in the tax years after the tax_year in issue see id sec_4 a vi respondent concedes petitioner’s compliance in filing subsequent returns which weighs in favor of granting relief additionally revproc_2003_61 sec_4 b lists two positive factors that the commissioner will consider in favor of granting equitable relief if present those factors are whether the nonrequesting spouse abused the requesting spouse the abuse factor and whether the requesting spouse was in poor mental or physical health when signing the return or requesting relief the mental or physical health factor as to the abuse factor the record does not establish that mr dreilinger abused petitioner as to the mental or physical health factor petitioner did not assert or demonstrate that she was in poor mental or physical health when requesting relief or signing the return rather petitioner merely claimed anguish over mr dreilinger’s condition therefore those two factors are inapplicable in sum on the basis of our examination of the entire record before us we conclude that petitioner has failed to carry her burden of showing that she is entitled to relief under sec_6015 with respect to the portion of the liability relating to the retirement income for the tax_year we have considered all of the contentions and arguments of the parties that are not discussed herein and we conclude that they are without merit irrelevant or moot to reflect the foregoing decision will be entered for respondent
